SMITH BARNEY VARIOUS FUNDS SUPPLEMENT DATED JUNE 2, 2005 TO THE PROSPECTUSES OF THE FUNDS INDICATED BELOW The section of each of the Prospectuses for the Funds listed below entitled "Management-Recent Developments" is deleted and replaced with the following: On May 31, 2005, the U.S. Securities and Exchange Commission ("SEC") issued an order in connection with the settlement of an administrative proceeding against Smith Barney Fund Management LLC ("SBFM") and Citigroup Global Markets Inc. ("CGMI") relating to the appointment of an affiliated transfer agent for the Smith Barney family of mutual funds (the "Funds").
